Citation Nr: 1031450	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-03 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to government assistance in correcting construction 
deficiencies in a home that was purchased with a VA guaranteed 
home loan.


ATTORNEY FOR THE BOARD

B. Morton, Counsel 


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a determination by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Anchorage, Alaska, that the Veteran 
was not eligible for government assistance in correcting 
construction deficiencies in his home, which he purchased with a 
VA-guaranteed home loan.

In an April 2006 decision, the Board denied the Veteran's claim 
of entitlement to government assistance as a matter of law.  
Thereafter, the Veteran appealed this adverse determination to 
the United States Court of Appeals for Veterans Claims (CAVC or 
Court), which, in May 2009 remanded the case to the Board for 
further adjudication.  The CAVC directed the Board to discuss and 
consider evidence in the record relating to an individual, David 
Owens, who inspected the subject property prior to the Veteran's 
closing on the home, and who also was a member of VA's "Fee 
Panel of Compliance Inspectors."  The case is again before the 
Board for further consideration.     

The Board notes that in its May 2009 order, the CAVC determined 
that both the Court and the Board had jurisdiction over the 
matter of eligibility for the benefits sought by the Veteran 
under 38 U.S.C.A. § 3727.  See Kelly v. Shinseki, No. 06-2260, 
2009 WL 1020525, at *4 (Vet. App. May 8, 2009) ("The Court holds 
that this Court properly has jurisdiction to review the Board's 
finding that the appellant failed to meet the threshold 
eligibility criteria to seek the discretionary assistance 
afforded under section 3727.").  Therefore, the Board may 
proceed with its review of the appeal.

The appeal is REMANDED to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.

It is noted that because this case involves a CAVC remand, 
this claim must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112.


REMAND

The Board finds that, pursuant to the CAVC's May 2009 order, 
additional development is warranted to address the merits of the 
Veteran's claim.  38 C.F.R. 
§ 19.9 (2009).  In particular, the record reveals that David 
Owens inspected the Veteran's home on multiple occasions in June 
1997 and September 1997 before the Veteran closed on the home in 
October 1997.  See Summary of Building Inspection (signed by 
David Owens).  Mr. Owens provided "final approval" of the 
structure on October 14, 1997, where he determined that the 
building met or exceeded the standards set forth by applicable 
Alaska state law.  Id.  The record also reflects that prior 
thereto, in January 1996, Mr. Owens had been appointed as a 
member of VA's "Fee Panel of Compliance Inspectors."  See 
January 17, 1996 Letter from VA to David Owens.  

Although the record is replete with correspondences from VA 
indicating that no representative from VA or from the Federal 
Housing Administration (FHA) inspected the Veteran's home during 
its construction, the Board determines that clarification of 
David Owens' role in the 1997 inspections is required.  In 
particular, the Board must ascertain whether Mr. Owens acted 
independently during these inspections as a private examiner, or 
whether he acted as an agent on behalf of VA or FHA.            

Accordingly, the case is remanded for the following action:

1. The AOJ must clarify the exact role of 
David Owens when he performed various 
inspections of the subject property as 
reflected in the Summary of Building 
Inspection (signed by David Owens).  In 
particular, the AOJ must answer the 
following question, and provide a full 
explanation of the answer provided:

a.  Did David Owens perform any of the 
inspections referenced in the Summary 
of Building Inspection document on 
behalf of or at the direction of 
VA or FHA?     

b.  If the answer to question (a) is 
"No," the AOJ must provide a full 
explanation, to include a description 
of how it determined that David Owens, 
who was a member of VA's "Fee Panel 
of Compliance Inspectors," did not 
act on behalf or at the direction of 
VA or FHA when he performed the 
inspections detailed in the Summary of 
Building Inspection document.  Such a 
description may include a discussion 
of typical practices and procedures 
followed by VA when it assigns an 
inspector from the Fee Panel, as well 
as reference to any specific forms 
used to execute such VA-approved 
inspections.  The AOJ should also 
provide all documentation that 
supports its determination in this 
regard, and associate such 
documentation with the claims file.  

2.  After completion of any other notice or 
development indicated by the state of the 
record, with consideration of all evidence 
added to the record subsequent to the 
Statement of the Case, the appropriate 
Veterans Benefits Administration (VBA) 
office must then readjudicate the Veteran's 
claim.  If the claim remains denied, the 
appropriate VBA office should issue a 
Supplemental Statement of the Case and 
provide an opportunity to respond.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per curiam).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.





______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b).




